Mr. Chief Justice Beard
delivered the opinion of the Court.
The plaintiff in error was indicted and tried for the killing of one Jacob Beeler. The jury returned a verdict of “guilty of murder in the second degree,” and fixed his punishment at ten years’ confinement in the penitentiary. The record shows that a motion for a new trial was overruled, and from this an appeal was prayed and granted to this court. No judgment was entered on the verdict, whether by inadvertence of the trial judge in failing to pronounce one, or, if pronounced, by clerical negligence not entered. If there had been an imperfect judgment in the court below, it might have been corrected (Cowan v. State, 117 Tenn., 246, 96 S. W., 973); but the absence of a judgment cannot be supplied in this court. The appeal was improperly granted and must be dismissed. Nolin v. State, 6 Cold., 12; Tomasson v. State, 112 Tenn., 596, 79 S. W., 802. The cause is remanded to the circuit court of Union county, in order that a judgment may be entered in accordance with the verdict.
We find the transcript in this case is in inextricable confusion. The cost of the clerk in making out the same is disallowed.